Citation Nr: 0418593	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  03-28 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from March 1954 to January 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

During his December 2003 Travel Board hearing before the 
undersigned, the veteran testified that he experiences 
ringing and buzzing in his ears, thereby raising the issue of 
entitlement to service connection for tinnitus.  VA is 
obligated to consider all issues reasonably inferred by the 
evidence of record, even if the veteran does not directly 
raise such issues.  See Douglas v. Derwinski, 2 Vet. 
App. 435, 438-40 (1992).  However, inasmuch as this issue has 
not been developed or certified for appellate review, it is 
not for consideration at this time.  Accordingly, this issue 
is referred to the RO for appropriate action.  

The issues of entitlement to service connection for migraine 
headaches and hypertension are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's bilateral hearing loss is related to service.



CONCLUSION OF LAW

Service connection for bilateral hearing loss is warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The Board has considered this new 
legislation with regard to the issue on appeal and finds 
that, given the favorable action taken herein, no further 
notification or assistance in developing the facts pertinent 
to this issue is required.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  In addition, certain chronic diseases, including 
organic diseases of the nervous system, such as sensorineural 
hearing loss, shall be presumed to have been incurred during 
service if they become manifest to a compensable degree 
within one year following separation from service.  See 
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a 
condition noted during service is not shown to be chronic, a 
showing of continuity of symptoms after service is generally 
required for service connection.  See 38 C.F.R. § 3.303(b).

For VA purposes, impaired hearing is considered a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater, or when speech recognition scores using 
the Maryland CNC test are less than 94 percent.  38 C.F.R. 
§ 3.385.

The veteran's service medical records are silent with respect 
to complaints of, or treatment for, hearing loss, and his 
December 1957 Report of Medical Examination for discharge 
reflects that his hearing acuity was 15/15 upon whispered 
voice testing.  

However, the lack of any evidence that the veteran exhibited 
hearing loss during service is not fatal to his claim.  The 
laws and regulations do not require in-service complaints of, 
or treatment for, hearing loss in order to establish service 
connection

[W] here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the auditory 
system and post-service test results meeting the 
criteria of 38 C.F.R. § 3.385....For example, if the 
record shows (a) acoustic trauma due to significant 
noise exposure in service and audiometric test 
results reflecting an upward shift in tested 
thresholds in service, though still not meeting the 
requirements for "disability" under 38 C.F.R. 
§ 3.385, and (b) post-service audiometric testing 
produces findings meeting the requirements of 
38 C.F.R. § 3.385, rating authorities must consider 
whether there is a medically sound basis to 
attribute the post-service findings to the injury 
in service, or whether they are more properly 
attributable to intercurrent causes.  Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).

An October 1999 report of private audiological evaluation 
reflects that pure tone testing revealed a moderate upward 
sloping to mild sonsorineural hearing loss in the right ear 
and a mild sonsorineural hearing loss upward sloping to 
within normal limits in the left ear.  
On VA audiological evaluation in July 2002, the veteran 
reported that, when he was in the Air Force, he was a radio 
operator and wore headphones often for many hours.  He 
further recalled that the military planes were extremely 
loud.  Upon examination, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
60
50
55
45
LEFT
55
50
45
45
50

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and of 84 in the left ear.  The 
diagnosis was moderate sloping-to-profound sonsorineural 
hearing loss, 250 Hertz through 8000 Hertz, bilaterally, with 
fair discrimination score in the right ear and good 
discrimination score in the left ear.  Accordingly, pure tone 
threshold loss and speech recognition tests reflect hearing 
loss as defined for VA purposes in 38 C.F.R. § 3.385.  The 
remaining question is whether such bilateral hearing loss is 
related to the veteran's period of military service.

The veteran's December 2003 Board hearing transcript, as well 
as other statements contained in the record, include his 
recollections that he experienced acoustic trauma during his 
period of military service.  Specifically, he has reported 
that, while serving as an airborne radio operator, he was 
exposed to aircraft noise and did not wear hearing 
protection.  His DD Form 214, Armed Forces of the United 
States Report of Transfer or Discharge, which reflects that 
his military occupational specialty was airborne radio 
operator, confirm the veteran's exposure to aircraft noise.

In December 2003, the examiner who conducted the July 2002 VA 
audiological evaluation noted that the veteran's claims file 
had been reviewed and that his whispered voice test upon 
discharge was within normal limits This examiner further 
commented that the whispered voice test is not frequency 
specific, thus, a high frequency loss may not be detected.  
The examiner concluded that it is as likely as not that the 
veteran's hearing loss began in service.  

Similarly, in December 2003, a second VA physician reviewed 
the veteran's claims file, to include his medical history and 
examination reports, and concluded that the veteran's 
bilateral sensorineural hearing loss is more likely than not 
due to his military service.  

There is no contrary medical opinion of record.  Moreover, 
the Board notes that the record does not reflect that the 
veteran experienced significant post-service noise exposure.  
While the record is lacking in clear evidence linking the 
current hearing loss to service, it is significant that 
trained medical examiners are of the opinion that the 
veteran's hearing loss is related to noise exposure during 
service.  Based on these medical opinions, and with no reason 
to doubt the credibility of the veteran's statements 
regarding noise exposure during service, the Board finds that 
his current hearing loss disability is a consequence of 
acoustic trauma while on active duty.  In making this 
determination, all benefit of the doubt has been resolved in 
the veteran's favor.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

The veteran contends that service connection for migraine 
headaches and hypertension is warranted because these 
disabilities are the result of his period of military 
service.  

The claims file reflects that the veteran sought treatment 
for complaints of headaches which have continued to the 
present.  With respect to his claim for service connection 
for hypertension, the veteran reports that he was treated for 
hypertension within his first post-service year.  VA 
outpatient treatment records reflect that the veteran 
currently receives treatment for headaches and hypertension.  

Upon consideration of the foregoing, the veteran was afforded 
VA examinations for neurological disorders and hypertension 
in September 2002.  Review of these examination reports 
reflects that the veteran's claims file was not available to 
the examiners for review in connection with the examinations, 
and the examiners did not provide an opinion as to the 
etiology of the veteran's headaches and hypertension.  
Accordingly, this case must be remanded to the RO for further 
action.

Inasmuch as the issue of whether the veteran has developed 
hypertension and headaches as a result of his period of 
military service is a medical question, further examination 
and medical opinions are necessary before the Board may 
properly proceed with appellate review of these claims.  
Moreover, fulfillment of the VA's statutory duty to assist 
the veteran includes the conduct of a thorough and 
contemporaneous medical examination which takes into account 
the records of prior medical treatment, so that the 
evaluation of any claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

The medical evidence of record includes hospitalization 
reports from the VA hospital in Wilmington, Delaware, dated 
in January 1963, and the VA hospital in East Orange, New 
Jersey, dated in November 1976.  Significantly, although the 
November 1976 hospitalization report notes a history of 
treatment for hypertension, medical records dated earlier 
than 1972 from this facility are not available for review.  
Thus, it is not clear whether copies of all of the veteran's 
treatment records from these facilities have been obtained.  
VA medical records are held to be within the Secretary's 
control and are considered a part of the record.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Accordingly, all of the 
veteran's treatment records from the East Orange, New Jersey, 
and Wilmington, Delaware, VA hospitals should be obtained and 
associated with the claims file.  

Accordingly, the case is REMANDED for the following:

1.  The appellant should receive all 
notice and assistance mandated by the 
VCAA.  The RO should ensure that the 
appellant has been advised of (a) the 
information and evidence not of record 
that is necessary to substantiate his 
claims, (b) the information and evidence 
that VA will seek to provide, and (c) the 
information and evidence that the 
appellant is expected to provide.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  The veteran should also be 
notified that he should provide VA with 
all relevant evidence and argument 
pertinent to the claim at issue. 

2.  The appellant should be requested to 
identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for headaches and 
hypertension since his separation from 
service.  With any necessary 
authorization from the veteran, copies of 
the pertinent treatment records 
identified by the veteran in response to 
this request which have not been 
previously secured should be obtained.  
The attempts to obtain such records 
should be documented in the claims file.  
The attention of the RO is specifically 
directed to any treatment reports 
available from the East Orange, New 
Jersey, and Wilmington, Delaware, VA 
Medical Centers.  

3.	Thereafter, the veteran should be 
afforded VA examinations by the 
appropriate specialists to ascertain 
the etiology of his hypertension and 
headache disorders.  The veteran's 
claims folder must be made available 
to the examiners for review in 
connection with the examination.  All 
necessary diagnostic tests should be 
completed and all pertinent 
symptomatology and findings should be 
reported in detail.
With respect to the veteran's claim for a 
headache disorder, after thoroughly 
reviewing the veteran's records, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that any current headache disorder is 
related to the veteran's period of 
military service.

With respect to the veteran's claim for 
hypertension, the examiner should provide 
an opinion as to the earliest date of 
clinical onset of hypertension.

A complete rationale for all opinions 
expressed should be provided.  If the 
examiners are unable to provide the 
requested opinions without resorting to 
speculation, it should be so stated.

4.  After completion of the above, and 
any additional development deemed 
necessary, the issues on appeal should be 
reviewed, with consideration of all 
applicable laws and regulations.  If the 
issues on appeal remain denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).





____________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



